Citation Nr: 0533536	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

1.  Entitlement to service connection for claimed 
degenerative arthritis of the hips.  

2.  Entitlement to service connection for claimed labral 
tears of the hips.




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981, and had service in the National Guard from 
January 1983 to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the RO.  

In January 2005, the Board remanded the veteran's claim for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have current degenerative 
arthritis of the hips that as likely as not was aggravated by 
physical training in connection with his military duties.  

2.  The veteran's labral tears of the hips are not shown to 
have been due to an event or incident of his active service 
or any period of active duty for training or an injury 
sustained during inactive duty for training.   



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative arthritis of the hips 
was aggravated by his active duty for training.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159 (2005).  

2.  The veteran's disability manifested by labral tears of 
the hips is not due to disease or injury that was incurred in 
or aggravated by his active service or any period active duty 
for training or an injury that was incurred in or aggravated 
by inactive duty for training.  38 U.S.C.A. §§ 1110, 1131, 
5105, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in April 2002 and May 2005, the RO provided 
notice to the veteran of what evidence the veteran was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the September 2002 Statement of the Case and the August 
2003 and July 2005 Supplemental Statements of the Case, the 
RO provided the regulations for compensable ratings for all 
claims, and thereby informed the veteran of the evidence 
needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

The service medical records from his period of active duty 
are negative for any complaints or treatment for a hip 
disability.  

On a March 2001 National Guard medical questionnaire, it was 
noted that, in the spring of 2000, an MRI had found torn 
cartilage in the veteran's hips.  

In February 2001, the veteran had had arthroscopic removal of 
the cartilage.  It was noted that the veteran returned to 
full duty in April 2001, with no restrictions.  It was noted 
that the veteran had no complications from surgery.   

An August 2001 private medical examination report indicates 
that the veteran complained of having pain in both hips that 
occurred while at work and with other activity.  It was noted 
that the veteran began treatment for his hip in July 2000.  

An MRI in August 2000 showed early osteoarthritic changes of 
both hips, left greater than right, and evidence of a 
superior labral tear versus degeneration on the left, with 
mild irregularity of his labrum on his right.  The veteran 
underwent arthoscopy of both hips in February 2001.  

At the time of the surgery, there was significant 
degeneration present in both hips, with evidence of Grade IV 
chondromalacia of the femoral and acetabular articular 
surfaces on the right, and inflammatory changes of the joint.  
On the left there was a great deal of wear and tear with the 
preponderance of eburnation on the acetabular side.  

The past medical history was noted to be non-contributory.  
It was noted that the veteran had active duty in the Navy and 
the National Guard.  The veteran reported that, for many 
years, he was required to pass a standard military physical 
fitness test, which included a two-mile run, pushups and 
pull-ups.  The veteran stated that he would train regularly 
for his physical fitness test and that training included 
running.  

The veteran was examined, and diagnostic studies were 
performed.  The diagnosis was that of bilateral hip 
osteoarthritis and degenerative labral tear.  The examiner 
stated that it was clear from the medical record and the 
diagnostic studies that the veteran had mild osteoarthritic 
changes of both of his hips, which pre-existed the onset of 
his symptoms that arose from work.  

The examiner stated that he was of the opinion that the 
veteran's occupation probably did aggravate his arthritic 
hips and could have resulted in degenerative labral tears.  

The examiner further stated that the veteran had a history of 
running over many years, and it was also very likely that the 
type of athletic activity required by military service could 
have aggravated his arthritic condition as well.  

A November 2001 National Guard physical profile record 
indicates that the veteran had degenerative arthritis of the 
bilateral hips.  He was given assignment limitations.  

A November 2001 private medical report indicates that the 
veteran reported an onset of hip pain in January 2000.  The 
examiner reviewed the veteran's medical records.  The 
examiner determined that the veteran's hip condition was of 
moderate impairment.  

In a June 2002 statement, the veteran stated that, as a 
member of the National Guard, he underwent "long term hip 
movement," such as running.  

At a December 2002 hearing, the veteran testified in relevant 
part that he did a lot of running in order to be able to pass 
the National Guard physical training test.  

At the September 2004 Board videoconference hearing, the 
veteran testified in relevant part that he had to run 
regularly in order to pass the National Guard physical 
training test.  He stated that he had surgery on his hip 
joints, and after the surgery, he was no longer required to 
run.  

The May 2005 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran reported first having 
hip pain two years prior to his hip surgery, which took place 
in February 2001.  His hip pain began during the time he was 
in the National Guard, when he was running quite a bit.  The 
veteran was examined.  

The diagnosis was that of degenerative arthritis of the hips, 
bilaterally.  The X-ray study showed moderately severe 
degenerative arthritis in the right hip, and mild to moderate 
degenerative arthritis in the left hip.  

The examiner stated that the etiology of his degenerative 
arthritis of the hips was unknown.  The examiner stated that, 
in his opinion, it was as likely as not that the degenerative 
arthritis of the hips was aggravated by the running and 
physical training that was required of the veteran as a 
member of the National Guard.  The examiner indicated that he 
did not believe it was possible to quantify a degree of 
aggravation from the physical activities.  

The examiner stated that his rationale for his opinion was 
that "certainly it [was] known that impact activities such 
as running, and activities such as repetitive squatting, 
bending types of motions [could] aggravate degenerative 
arthritis in a weight-bearing joint such as the hips or 
knees."  


Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

For purposes of VA claims, the law makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training and inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005). 

The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2005).

The Board notes that 38 U.S.C.A. § 101(24) was recently 
amended by the Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No 106-419, to include within the 
definition of "active duty" periods of inactive duty for 
training during which individuals become disabled or die from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  66 
Fed. Reg. 184, pp. 48558- 48561 (September 21, 2001).

Active duty for training (ACDUTRA) is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2005).  Inactive duty for training (INACDUTRA) is 
defined as other than full-time duty performed by the 
Reserves.  38 U.S.C.A. § 101(23) (West 2002).  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Analysis

As previously stated, the veteran served on active duty from 
November 1977 to November 1981, and on active duty for 
training (ACDUTRA) with the Army National Guard from January 
1983 to January 2003.  

In this regard, the veteran's service medical records from 
his period of active duty are negative for any complaints or 
treatment for a bilateral hip disability.  However, the March 
2001 and November 2001 records indicated the veteran had a 
bilateral hip disability.  

Furthermore, both VA and private examiners have stated that 
the veteran's current degenerative arthritis of the hips was 
aggravated by his physical training in the National Guard.  

Specifically, the May 2005 VA examiner stated that, in his 
opinion, it was as likely as not that the degenerative 
arthritis of the hips was aggravated by the running and 
physical training that was required a member of the National 
Guard.  

The examiner stated that his rationale for his opinion was 
that "certainly it [was] known that impact activities such 
as running, and activities such as repetitive squatting, 
bending types of motions [could] aggravate degenerative 
arthritis in a weight-bearing joint such as the hips or 
knees."

Therefore, by extending the benefit of the doubt to the 
veteran, the Board finds that the hip degenerative arthritis 
was aggravated by his active duty for training.  

However, the Board finds that the labral tears in the hips 
are not shown to have been the result of injury or disease in 
active service or any period of active duty for training or 
injury during inactive duty for training.  

In this regard, the August 2001 private medical evaluation 
indicates that, while the osteoarthritic changes of the 
bilateral hips pre-existed the onset of his symptoms from 
work, the veteran's occupation probably aggravated the 
arthritis of the hips, and could have resulted in the labral 
tears.  

Therefore, the Board finds that the labral tears of the 
bilateral hips are not the result of injury or disease that 
was incurred in or aggravated by any period of active duty 
for training.  

In conclusion, the evidence is against a determination that 
the labral tears of the hips are due to his service.  


ORDER

Service connection for degenerative arthritis of the hips is 
granted.  

Service connection for labral tears of the hips is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


